Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 10 March 2022 have been fully considered but they are not persuasive. It is argued that the amendments to claims 16 and 19 have overcome the previous rejection of the claims under indefiniteness under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  However, it is submitted that in each of claims 16 and 19, respective recitations of “a return line” remain deemed vague and indefinite, since the claims do not recite from what location, medical device or sanitizer feature of which liquid is returned from or to what other or second device or sanitizer feature the liquid is returned to; the claims thus are incomplete, in other words claims 16 and 19 do not provide nexus for the return line. It is suggested that the claims respectively be amended to recite “…on a return line returning liquid to the tank” as would be supported by instant Figure 2 and the Specification at page 6, lines 5-11.
No specific arguments are directed towards the Obviousness Double Patenting rejection, this rejection being held in abeyance. It is submitted these claims remain deemed obvious over the claims of Patent 10,543,305.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,543,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘305, respectively considering independent and dependent claims, commonly recite a medical device or sanitizer comprising pneumatic pump, tank, circuit return line, temperature sensor, heater, and . 
The instant claims are genus, or broader, to the species, more narrowly drafted, claims of patent ‘305, in that the instant claims are drawn to a medical device broadly rather than to specifically a hemodialysis machine type of medical device and structure for sanitizing such device and also omits limitations pertaining to details of the circuit and processor operability or configuration.
Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of claims 16 and 19, respective recitations of “a return line” remain deemed vague and indefinite, since the claims do not recite from what location, medical device or sanitizer feature of which liquid is returned from or to what other or second device or sanitizer feature the liquid is returned to; the claims thus are incomplete, in other words claims 16 and 19 do not provide nexus for the return line. It is suggested that the claims respectively be amended to recite “…on a return line returning liquid to the tank” as would be supported by instant Figure 2 and the Specification at page 6, lines 5-11.
		ALLOWABLE SUBJECT MATTER
Claims 16, 19, and 20 remain deemed allowable if rewritten or amended to overcome the rejection(s) under Obviousness Double Patenting and pending mitigation of issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Each of independent claims 16 and 19 would distinguish over all of the prior art, the closest prior art represented by the combination of references applied against claim 1, in view of recitation of a medical device or sanitizer, comprising the combination of limitations of tank, heater, the heater being arranged in the tank, sensor arranged on the water circuit on a return line adjacent the tank, and processor configured to determine a time-temperature value for a volume of liquid heated by the heater periodically, once a threshold temperature of heating has been exceeded, calculate cumulative time-temperature value, and provide an output signal once a cumulative time-temperature value indicative of a sanitizing dose is reached.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/18/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778